UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-7812



JOHN PAUL TURNER,

                                             Plaintiff - Appellant,

          versus


APPEAL ADMINISTRATIVE PROCESS,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (MISC-02-47, CR-95-946)


Submitted:   January 24, 2003           Decided:     February 10, 2003


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Paul Turner appeals the district court’s order denying

his motion for leave to proceed in forma pauperis. We have reviewed

the record and find no reversible error. Accordingly, we deny leave

to proceed in forma pauperis and dismiss on the reasoning of the

district court.   See Turner v. Appeal Admin. Process, Nos. CR-95-

946; MISC-02-47 (W.D. Va. Nov. 12, 2002).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2